EXHIBIT 10.2

 

FIRST AMENDMENT TO NINTH RESTATED LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO NINTH RESTATED LOAN AGREEMENT  hereinafter referred to
as the “First Amendment”) executed as of the 9th day of August, 2002, by and
among CLAYTON WILLIAMS ENERGY, INC., a Delaware corporation (the “CWE”), WARRIOR
GAS CO., a Texas corporation (“Warrior “) (CWE and Warrior being hereinafter
sometimes collectively referred to as “Borrower”), CWEI ACQUISITIONS, INC., a
Delaware corporation (“CWEI”) and ROMERE PASS ACQUISITION CORP., a Delaware
corporation (“Romere”) (CWEI and Romere being hereinafter sometimes collectively
referred to as “Guarantors”), BANK ONE, NA, a national banking association
(“Bank One”), UNION BANK OF CALIFORNIA, N.A., a national banking association
(“Union”) and BANK OF SCOTLAND (“BOS”) (Bank One, Union Bank and BOS each in
their capacity as a lender hereunder together with each and every future holder
of any note issued pursuant to this Agreement are hereinafter collectively
referred to as “Banks”, and individually as a “Bank”) and Bank One, as “Agent”.

 

W I T N E S S E T H:

 

WHEREAS, on July 18, 2002, Borrower, Guarantors, Bank One, Union, BOS and Agent
entered into a Ninth Restated Loan Agreement (the “Ninth Restated”); and

 

WHEREAS, the Borrower and the Banks have agreed to make certain additional
changes to the Ninth Restated.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.             UNLESS OTHERWISE DEFINED HEREIN, ALL DEFINED TERMS USED HEREIN
SHALL HAVE THE SAME MEANING ASCRIBED TO SUCH TERMS IN THE NINTH RESTATED.

 


2.             SECTION 1 OF THE NINTH RESTATED IS HEREBY AMENDED BY DELETING THE
DEFINITION OF “VENDOR FINANCING” AND THE FOLLOWING IS INSERTED IN LIEU THEREOF:

 

“Vendor Financings” means (i) non-recourse vendor financings by CWE or its
Subsidiaries for services, equipment or material on other than customary trade
payable terms not exceeding $10,000,000 in the aggregate at any one time
outstanding, or (ii) recourse vendor financings of a like nature not exceeding
$6,000,000 in the aggregate at any one time outstanding incurred by CWE or its
Subsidiaries for the first six (6) wells to be drilled pursuant to that certain
CWEI South Louisiana Vendor Financing Agreement dated as of May 15, 2002 among
CWEI, Parker USA Drilling Company, et al.”

 


3.             SECTION 13(B) OF THE NINTH RESTATED IS HEREBY AMENDED BY DELETING
SUBSECTION (VI) THEREOF IN ITS ENTIRETY THEREOF AND SUBSTITUTING THE FOLLOWING
IN LIEU THEREOF:


 

--------------------------------------------------------------------------------



 


“(VI)        VENDOR FINANCINGS AND GUARANTIES OF CWE OF VENDOR FINANCINGS OF ITS
SUBSIDIARIES;”

 


4.             THIS FIRST AMENDMENT SHALL BE EFFECTIVE AS OF THE DATE FIRST
ABOVE WRITTEN, BUT ONLY UPON SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH
IN PARAGRAPH 6 HERETO (THE “FIRST AMENDMENT EFFECTIVE DATE”).

 


5.             THE OBLIGATIONS OF BANKS UNDER THIS FIRST AMENDMENT SHALL BE
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

 


(A)           EXECUTION AND DELIVERY.  THE BORROWER SHALL HAVE EXECUTED AND
DELIVERED THIS FIRST AMENDMENT AND OTHER REQUIRED DOCUMENTS, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE BANKS;

 


(B)           GUARANTORS’ EXECUTION AND DELIVERY.  THE GUARANTORS SHALL HAVE
EXECUTED AND DELIVERED THIS FIRST AMENDMENT AND OTHER REQUIRED DOCUMENTS, ALL IN
FORM AND SUBSTANCE SATISFACTORY TO THE BANKS;

 


(C)           CORPORATE RESOLUTIONS. BANKS SHALL HAVE RECEIVED APPROPRIATE
CERTIFIED CORPORATE RESOLUTIONS OF EACH BORROWER AND EACH GUARANTOR;

 


(D)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF BORROWER UNDER THE NINTH RESTATED ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH DATE, AS IF THEN MADE (EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATIONS AND WARRANTIES RELATED SOLELY TO AN EARLIER DATE);

 


(E)           NO EVENT OF DEFAULT.  NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING NOR SHALL ANY EVENT HAVE OCCURRED OR FAILED TO OCCUR WHICH, WITH
THE PASSAGE OF TIME OR SERVICE OF NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT;


 


(F)            OTHER DOCUMENTS.  EACH BANK SHALL HAVE RECEIVED SUCH OTHER
INSTRUMENTS AND DOCUMENTS INCIDENTAL AND APPROPRIATE TO THE TRANSACTION PROVIDED
FOR HEREIN AS SUCH BANK OR ITS COUNSEL MAY REASONABLY REQUEST, AND ALL SUCH
DOCUMENTS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO SUCH BANK; AND

 


(G)           LEGAL MATTERS SATISFACTORY.  ALL LEGAL MATTERS INCIDENT TO THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE SATISFACTORY TO
SPECIAL COUNSEL FOR BANK RETAINED AT THE EXPENSE OF BORROWER.

 


6.             EXCEPT TO THE EXTENT ITS PROVISIONS ARE SPECIFICALLY AMENDED,
MODIFIED OR SUPERSEDED BY THIS FIRST AMENDMENT, THE REPRESENTATIONS, WARRANTIES
AND AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER CONTAINED IN THE NINTH
RESTATED ARE INCORPORATED HEREIN BY REFERENCE FOR ALL PURPOSES AS IF COPIED
HEREIN IN FULL.  THE BORROWER HEREBY RESTATES AND REAFFIRMS EACH AND EVERY TERM
AND PROVISION OF THE NINTH RESTATED, AS AMENDED, INCLUDING, WITHOUT LIMITATION,
ALL REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE AND NEGATIVE COVENANTS.  EXCEPT
TO THE


 


2

--------------------------------------------------------------------------------



 


EXTENT ITS PROVISIONS ARE SPECIFICALLY AMENDED, MODIFIED OR SUPERSEDED BY THIS
FIRST AMENDMENT, THE NINTH RESTATED, AS AMENDED, AND ALL TERMS AND PROVISIONS
THEREOF SHALL REMAIN IN FULL FORCE AND EFFECT, AND THE SAME IN ALL RESPECTS ARE
CONFIRMED AND APPROVED BY THE BORROWER AND THE BANKS.


 


7.             THIS FIRST AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


8.             THE GUARANTORS HEREBY CONSENT TO THE EXECUTION OF THIS FIRST
AMENDMENT BY THE BORROWER AND REAFFIRMS THEIR GUARANTY OF ALL OF THE OBLIGATIONS
OF THE BORROWER TO THE BANK.  BORROWER AND EACH GUARANTOR ACKNOWLEDGE AND AGREE
THAT THE RENEWAL, EXTENSION AND AMENDMENT OF THE LOAN AGREEMENT SHALL NOT BE
CONSIDERED A NOVATION OF ACCOUNT OR NEW CONTRACT BUT THAT ALL EXISTING RIGHTS,
TITLES, POWERS, LIENS, SECURITY INTERESTS AND ESTATES IN FAVOR OF THE BANKS
CONSTITUTE VALID AND EXISTING OBLIGATIONS AND LIENS AND SECURITY INTERESTS AS
AGAINST THE COLLATERAL IN FAVOR OF THE BANKS.  BORROWER AND EACH GUARANTOR
CONFIRM AND AGREE THAT (A) NEITHER THE EXECUTION OF THIS FIRST AMENDMENT OR ANY
OTHER LOAN DOCUMENT NOR THE CONSUMMATION OF THE TRANSACTIONS DESCRIBED HEREIN
AND THEREIN SHALL IN ANY WAY EFFECT, IMPAIR OR LIMIT THE COVENANTS, LIABILITIES,
OBLIGATIONS AND DUTIES OF THE BORROWER AND UNDER THE LOAN DOCUMENTS AND (B) THE
OBLIGATIONS EVIDENCED AND SECURED BY THE LOAN DOCUMENTS CONTINUE IN FULL FORCE
AND EFFECT.  GUARANTORS HEREBY FURTHER CONFIRM THAT THEY UNCONDITIONALLY
GUARANTEE TO THE EXTENT SET FORTH IN THEIR GUARANTY THE DUE AND PUNCTUAL PAYMENT
AND PERFORMANCE OF ANY AND ALL AMOUNTS AND OBLIGATIONS OWED TO THE BANKS UNDER
THE NINTH RESTATED OR THE OTHER LOAN DOCUMENTS.

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to Ninth
Restated to be duly executed as of the date first above written.

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

 

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/Mel G. Riggs/

 

 

 

 

 

 

Mel G. Riggs, Senior Vice President-Finance

 

 

 

 

 

 

 

 

 

 

 

WARRIOR GAS CO.

 

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/Mel G. Riggs/

 

 

 

 

 

 

Mel G. Riggs, Senior Vice President-Finance

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

 

 

 

 

 

CWEI ACQUISITIONS, INC.

 

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/Mel G. Riggs/

 

 

 

 

 

 

Mel G. Riggs, Senior Vice President-Finance

 

 

 

 

 

 

 

 

 

 

 

ROMERE PASS ACQUISITION CORP.

 

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/Mel G. Riggs/

 

 

 

 

 

 

Mel G. Riggs, Vice President

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

BANKS:

 

 

 

 

 

 

 

 

 

 

 

 

BANK ONE, NA

 

 

 

 

 

a national banking association

 

 

 

 

 

as a Bank and as Administrative Agent

 

 

 

 

 

(Main Office Chicago)

 

 

 

 

 

 

 

 

 

 

 

 

By:

/Wm. Mark Cranmer/

 

 

 

 

 

 

Wm. Mark Cranmer, Director, Capital Markets

 

 

 

 

 

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/John A. Clark/

 

 

 

 

 

Name:

 

John A. Clark

 

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/Gary Shekerjian/

 

 

 

 

 

Name:

 

Gary Shekerjian

 

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF SCOTLAND

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/Joseph Fratus/

 

 

 

 

 

Name:

 

Joseph Fratus

 

 

 

 

 

Title:

 

First Vice President

 

5

--------------------------------------------------------------------------------